Title: To Benjamin Franklin from Sarah Bache, 14 November 1779
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia Novr. 14 1779
My Friend and neighbour Mrs Wistar has been to request Mr Bache would write a few lines to introduce Mr. Ashton to you, as he is not at home I take that liberty, Mr Ashton has been in partnership with Mr John Gibson, and bears the Character of a very worthy good man, it will not be long before he will return and I hope will bring us the pleasing accounts of your continuing well, Mr Bache William Betty Luois and myself are all well; the latter is a very little Fellow but the livelyest I ever saw of his age, he is just five weeks old, Mrs Jay will tell you how well and hearty I am. I should certainly have wrote by her, but heard she was to stay a day longer— I am with the truest afection Your dutifull daughter
Sarah Bache
 Addressed: His Excellency / Dr Benjamin Franklin / Minister Plenipotentiary from the / United States of No. America at the Court of / Versailles / Mr. George Ashton
